Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0016], the first instance of “18” should be “14”.  As noted in paragraph [0015], the low pressure side of the cell was designated as the first side 14.  
In paragraph [0010] of the specification, the sentence “The frame on the low pressure side spans a gap between the frame and the porous support on the high pressure side” should have the words “low” and “high” reversed from their current order.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Molter et al (US 2002/0079235) in view of Blanchet et al (US 2014/0027272) and Shiepe et al (US 2002/0127462).
Molter et al (see figure 2, paragraph [0016]-[0018]) teach an electrochemical cell for operation at high differential pressure that comprised two plates (84, 78), a membrane (62) located between the plates, a first porous support (80) between a first side of the membrane (62), a first seal (frame 86) surrounding the first porous support, there being a gap between the first porous support and the first 
Thus, Molter et al fail to teach that at least part of the second seal (frame 74) was located within the area “inside of the gap” in plan view and that the second seal overlapped the gap.  
Blanchet et al teach (see abstract, fig. 2, paragraphs [0009]-[0011] and [0020]) that high-differential pressure electrochemical cells could be improved by moving the seal around the high pressure “flow structure” (i.e.-porous support) to be located within the boundary of the low pressure “flow structure” (i.e.-porous support).   By ensuring that all of the areas of the membrane exposed to the higher pressure were supported by the low pressure side support, rupture or deformation of the membrane was prevented.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the high differential pressure electrochemical cell of Molter et al by expanding the second seal (frame 74) to include portions located within the boundary of the first porous support of Molter et al, as suggested by Blanchet et al, for the purpose of ensuring that every portion of the membrane exposed to the high pressure was supported by the first porous support on the low pressure side.  Expansion of the second seal (frame 74) of Molter et al would have resulted in a frame which was of the same outer dimension as the first seal (frame 86), but with a smaller interior opening for holding the second porous support (72), with the interior opening having a boundary located inside of the gap between the first porous support (80) and the first seal (frame 86).  This construction would have resulted in the second seal (frame 74) overlapping the gap.  A marked up copy of figure 2 of Molter et al is provided to show by arrows this inward expansion of the second seal of Molter et al.  Such expansion, 

    PNG
    media_image1.png
    292
    479
    media_image1.png
    Greyscale


Molter et al teach (see paragraph [0020]) making the porous supports from perforated sheets or a woven mesh formed from metal strands.  Molter et al is silent with respect to the material of construction of the seals, such as frames (76, 84) or gaskets (88, 76).  
[Note that Jason K. Shiepe (first named inventor of Shiepe et al) is the coinventor for Molter et al.]
Shiepe et al teach (see abstract, figure 3, paragraphs [0008], [0039] and [0040]) an essentially identical differential pressure electrochemical cell, which included frames (57, 67) surrounding porous flow field support members (56, 60), and optionally gaskets (58, 68).  The frames could be constructed of materials set as thermosets, thermoplastics, and rubber-based materials, such as polyetherimide, polysulfone, polyethersulfone, and polyarylether ketone.  At least the “rubber-based materials” would have been considered by one of ordinary skill in the art as possessing less rigidity than the perforated sheets/woven metal mesh taught by Molter et al.  

Regarding claim 2, the second frame/seal of Molter et al, as modified by the teachings of Blanchet et al, would have overlapped the gap between the first frame/seal and the first porous support.
Regarding claim 3, both Molter et al and Blanchet et al teach providing a second porous support between the second side of the membrane and the second plate, with the second porous support being located inside of the second seal.
	Regarding claim 4, as noted above, thus it would have been obvious to determine a suitable combination of porous support and seal materials to achieve a working electrochemical cell that maintained a sealed state.
	Regarding claim 5, Molter et al teach (see fig. 2, paragraphs [0017]-[0018]) that the second seal included a frame (74) and a supplementary seal (76).
Regarding claim 6, Molter et al teach that the second seal (74) comprised a frame having a portion that extended inside of the gap in plan view, when modified by the teachings of Blanchet et al, such that at least a part of the second seal is located inside of the gap in plan view.  Further, each of Molter et al and Blanchet et al teach using a membrane electrode assembly, wherein the membrane 
	Regarding claim 7, Molter et al teach (see paragraph [0007]) operating at a pressure differential of up to 10,000 psi (~689 bar) and Blanchet et al teach (see paragraph [0022]) operating at a pressure differential of up to 12,000 psi (~827 bar) without damage to the membrane occurring.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,590,545 in view of Shiepe et al (US 2002/0127462). Although the claims at issue are not identical, they are not patentably distinct from each other because the features of the claimed invention are generally disclosed within the claims of the ‘545 patent with the exception of an express recitation that the first porous support is relatively incompressible compared to the membrane.  Note that claim 3 of the ‘545 patent does indicate that the first porous support was more rigid than the first seal or the second seal.  Shiepe et al teach (see paragraphs [0040] and [0041]) describe typical materials of the porous supports and membrane.  One of ordinary skill in the art was aware from these typical materials that the material of the porous supports was relatively rigid in comparison to the material of the polymer electrolyte membrane.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794